DETAILED ACTION 
Claims 18-38, submitted on April 27, 2020, are pending in the application.  Claims 33-38 are withdrawn, and claims 18-32 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a stable liquid composition, in the reply filed on September 27, 2021 is acknowledged.  Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Claim Interpretation –35 U.S.C. 112(f) 
The following is a quotation of 35 U.S.C. 112(f):  
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  
Claim 32 uses the phrase “dispensing means adapted for topically administering,” and it is the examiner’s impression that applicant intends to invoke 35 U.S.C. 112(f).  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the 
In claim 32, the phrase “dispensing means adapted for topically administering” is being interpreted under 35 U.S.C. 112(f).  Applicant’s specification (p. 21, ll. 15-19) explains that this “dispensing means” is a “dropping device adapted for topically administering the composition to the eye of a patient,” so this device, as well as equivalents thereof, is the meaning ascribed by the examiner to the means-plus-function limitation of claim 32.  
Claim Rejections – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 18-19 and 27-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  It appears that it would be a matter of opinion, which would necessarily vary from person to person, whether a double bond is “prone to oxidation” and is therefore indefinite.  The term “prone to oxidation” is not defined by the claims, the search of the prior art reveals that 
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 18-20, 25, 28-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being antici-pated by Meinert (US 2010/0008996 A1).  
Meinert (cited in applicant’s IDS submitted April 27, 2020) discloses liquid pharmaceutical compositions comprising F(CF₂)n(CH₂)mH (para. 0007) and retinol palmitate (Example 3 at para. 0063), which is a retinoid within the meaning of instant claim 25.  Any non-functional printed instructions associated with the kit of claim 31 have not been accorded patentable weight for the reasons discussed in MPEP 2111.05.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 18-19, 28-29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,770,508 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘508 patent (cited in applicant’s IDS submitted on April 27, 2020) claims (see, e.g., claims 1 and 5) a liquid composition comprising an omega-3 or omega-6 fatty acid, such as docosahexaenoic acid or eicosapentaenoic acid, dissolved in a liquid vehicle comprising a semifluorinated alkane of formula F(CF₂)n(CH₂)mH. 

Claims 18-20, 25-26, 28-29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,813,999 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘999 patent claims (see, e.g., claims 1 and 8) a method of using a liquid composition comprising a retinoid dissolved in a liquid vehicle comprising a semifluorinated alkane of formula F(CF₂)n(CH₂)mH. 
Claims 18-20, 25-26, 28-29, and 31-32 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over copending Application No. 17/072,923.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See, e.g., claim 24 submitted on December 23, 2020 in the ‘923 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628